DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 22, 2021.
Currently, claims 1-6 and 10 are pending in the instant application. Claims 3-4 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 1-2, 5-6, and 10 are under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
                                    Claim Rejections - 35 USC § 112
Claims 1-2 and 5-6 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on November 20, 2020 and for the reasons set forth below. 
Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended fully comply with the written kidney cell line can possibly serve as a positive or negative control against non-kidney cancer cell lines such as HepG2 (liver cancer), PC3 (prostate cancer) and HCT116 (colon cancer). In fact, the embryonic kidney cell line is not even age-matched to the cancer patients. That is, a comparison of miR-10a-5p expression levels in a cancer sample of a subject having liver cancer, prostate cancer, or colon cancer to those in a normal, embryonic kidney cell sample cannot scientifically indicate the presence/absence of the specified liver cancer, prostate cancer, and colon cancer because the normal, embryonic kidney cell that is alleged as being the claimed “control” cannot represent the respective, age-matched organs of liver, prostate, and colon. Further, the HEK293 cell line that is allegedly used as “Control” in Figure 14 cannot whatsoever represent the entire genus of “control” that is used as a comparison tool for indicating/detecting liver cancer, prostate cancer, or colon cancer.
Accordingly, this rejection is maintained. 

			Claim Rejections - 35 USC § 101

Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are drawn to “a novel, useful and tangible result”. In response, applicant’s attention is directed to the issue of novelty is irrelevant to the patent ineligibility issues under §101 as noted by the Supreme Court in Myriad Genetics, Inc. 133 S. Ct. at 2117 that “[g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” (emphasis added). See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the court ruled that a method claim directed to a judicial exception is not patent eligible under §101, regardless of whether the judicial exception was previously unknown by stating that while the underlying discovery “may have been a significant contribution to the medical field, that alone does not make it patentable…But even such valuable contribution can fall short of statutory patentable subject matter, as it does here.” (emphasis added). Applicant further argues that the assay methods “are part of the solution”. In response, applicant’s attention is directed to the fact that the RT-PCR assay method is a mere extra-solution activity because the well-known, conventional assay method amounts to simply implementing the law of nature/abstract idea recited in the instant claims.
In view of the foregoing, this rejection is maintained. 
 
		New Objections/Rejections Necessitated by Amendment
Specification
The amendment filed on February 22, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
Figure 11 is described as showing cells treated with Fatostatin, Figure 12 is described as showing cells treated with Mevastatin, and Figure 13 is described as showing cells with YM-53601. In the remarks filed on February 22, 2021, applicant states that support for the specification amendment “can be found in the original Brief Description of the Figures”. In response, there is no support in the original description for the specifically named, different agents in each of Figures 11-13 as now amended. 
Figure 14 is amended to specify “HEK293(control)”. It appears applicant attempted to state that “Control” is HEK293. There is no support in the original description of Figure 14 that “Control” is HEK293. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “administering a cholesterol synthesis inhibitor” without particularly pointing out and distinctly claiming why the inhibitor is administered. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Note that the “control” claimed in the instant case is not limited to the human embryonic kidney cell line, HEK293.

It was known in the art that miR-10a is upregulated in serum samples of prostate cancer patients compared to normal prostate. See Table 1 of Shelton et al. (US 2010/0297652 A1). Further, miR-10a was known to be upregulated in hepatocellular carcinoma (liver cancer) patients compared to normal subjects as taught by Marsh et al. (US 2010/0279292 A1, of record). Furthermore, miR-10a was known to be upregulated in colon cancer patients compared to normal subjects. See Table 9 of Croce et al. (US 2008/0306006 A1). 
The instant specification as unclearly and ambiguously filed does not clearly identify the “Control” in Figure 14, and even if HEK293 is clearly identified on the record (e.g., declaration) to be the “Control” in Figure 14, such disclosure does not and cannot represent the entire genus of the claims, because it is a scientific, objective fact that miR-10a is upregulated in all three cancer species compared to normal, age-matched samples as evidenced by the aforementioned prior art teachings.
It is noted that claim 10 does not recite the purpose of “administering a cholesterol synthesis inhibitor” thus is indefinite as explained in the §112(b) rejection above. When the administering step is assumed as a treatment step, it is noted that the specification fails to disclose the required structure-function correlation for the entire genus of cholesterol synthesis inhibitors having treatment effects in patients with liver cancer, prostate cancer, or colon cancer. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing.

Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Court in Wands states: “Enablement is not precluded by the necessity for some experimentation , 8 USPQ2d 1404). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include: (A) The breadth of the claims; (B)  The nature of the invention; (C)  The state of the prior art; (D)  The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G)  The existence of working examples; and (H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The state of the prior art regarding identifying a subject having liver cancer, prostate cancer, or colon cancer based on miR-10a expression level compared to a control was such that an upregulated expression level of miR-10a compared to a normal, healthy, age-matched sample is indicative of a subject having liver cancer, prostate cancer, or colon cancer as evidenced by Marsh et al. (US 2010/0279292 A1, of record), Shelton et al. (US 2010/0297652 A1), and Croce et al. (US 2008/0306006 A1), respectively. 
The relevant working example disclosed in the instant application allegedly compares miR-10a expression level in HEK293 cell line to that in cancer cell lines of liver, prostate, and colon. This in vitro, cell line-based working example is not scientifically persuasive to demonstrate that miR-10a is indeed downregulated in the samples of the claimed cancer patients when compared to a scientifically recognized control such as that used in the aforementioned prior art references. 
Since the relevant prior art taught that a completely opposite, different expression level of miR-10a indicates liver cancer, prostate cancer, and colon cancer, and since the working example disclosed in the instant specification is scientifically deficient as explained above, it is concluded 
Accordingly, the instant specification fails to provide an enabling disclosure commensurate in scope with the claims. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature/abstract idea without significantly more. The claim recites a naturally occurring correlation between naturally occurring miR-10a and the presence of liver, prostate, and colon cancer. This judicial exception is not integrated into a practical application because the additionally recited method step of “administering a cholesterol synthesis inhibitor” method step as generically written does not even recite the purpose of “administering a cholesterol synthesis”. Even if the administering step is assumed to provide cancer treatment, the claim does not provide any specific information as to what the treatment (e.g,, the name of the specific agent) is for the cancer patient having a decreased expression level of miR-10a but instead covers any possible treatment that a doctor decides to administer to the patient as long as the treatment inhibits cholesterol synthesis. That is, the generically recited “administering” step that does not recite any specific/unique cholesterol synthesis inhibitor for subjects identified as having liver, prostate, or colon cancer is not sufficient to amount to significantly more than the recited judicial exceptions. That is, like the claims in Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 10 in the instant case tells the relevant artisans (e.g., doctors) about the miR-10a expression level and at most adds a suggestion that the doctors take the law of nature into account when administering to the cancer patient, thereby failing to meaningfully limit the claim because it merely adds words “apply it” to the judicial exceptions.	In the remarks filed on February 22, 2021, applicant argues that claim 10 “is directed to a particularized treatment step”. Contrary to applicant’s argument, there is no “particular”, specific treatment administered to the cancer patient. That is, claim 10 merely and generically recites “administering a cholesterol synthesis inhibitor”, wherein the “inhibitor” is not specifically identified.	
	Accordingly, claim 10 is not patent eligible under §101.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635